DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Previous objections are withdrawn in view of Applicant's amendment filed March 10, 2021.

Claim Rejections - 35 USC § 112
3. 	Previous rejections are withdrawn in view of Applicant's amendment filed March 10, 2021.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty (US Pat. Pub. 2018/0099201).
In regards to amended claim 1, Marty teaches a system for three-dimensional (3D) object trajectory estimation (Marty Fig. 1, abstract, and paragraphs [0013], [0018], [0028], [0045], and [0096] teach a system for capturing the trajectory of an object such (as a ball) in 3D space), comprising:
	an infrared sensor frame installed in a target space area (Marty Fig. 6 and paragraphs [0012], [0014], [0025], [0030], and [0155] teach a plurality of cameras each equipped with an infrared sensor arranged in a frame on opposite sides of a target space playing area), where the infrared sensor frame is configured to generate pieces of data that correspond to an object position data (Marty paragraphs [0012], [0014], [0028], [0030], and [0155] teach where the cameras having infrared sensors will capture images (pieces of data) that correspond to the global-coordinate position of the ball object such as in a dribbling and/or passing motion tracked through multiple positions over time);
	an acoustic sensor module installed in the target space area (Marty paragraphs [0041]-[0042] and [0163] teach a microphone/audio sensor installed with each camera in the target space playing area), where the acoustic sensor module is configured to generate pieces of data that correspond to an impact position data (Marty paragraph [00163] teaches where the audio sensor is configured to generate changes in recorded sound (pieces of data) that correspond to the changing trajectory position of the ball object including when the ball is striking (impacting) the floor); and
	a processing unit configured to estimate a trajectory of an object within the target space area on the basis of the pieces of data generated from the infrared sensor frame and pieces of data generated from the acoustic sensor module (Marty paragraphs [0015], [0018], [0028], [0044], [0049], [0051], [0054], [0078], [0092], [0096]-[0097], [0100], and [0163] teach a computing device as a processing unit including an “object tracker” configured to estimate a tracking trajectory of an object within the target space based on the pieces of gathered infrared sensor data and acoustic sound data).

	In regards to claim 2, Marty teaches wherein the infrared sensor frame includes a plurality of


	In regards to claim 3, Marty teaches wherein the acoustic sensor module includes a plurality of acoustic sensors which are each configured to obtain sound within the target space area and
output a sound signal corresponding to the obtained sound to the processing unit (Marty paragraphs [0041]-[0042] and [0163] teach a microphone (acoustic sensor) at each camera to obtain sound within the target playing area and output a sound recording with the video file from the camera to the identification logic and ball path logic of the processing unit).

	In regards to claim 4, Marty teaches wherein the processing unit includes:
	an infrared sensor processing module configured to determine a position of the object on the frame on the basis of the pieces of data generated from the infrared sensor frame and output object position data and object detection time data (Marty paragraphs [0018], [0028], [0044], [0051], and [0054] teach the computing device as an infrared sensor processing module configured to determine a position of the ball based on analyzing pieces of image (infrared sensor) data tracked over a passing motion over time, and to output the object position data and object detection time data);
	an acoustic sensor processing module configured to determine an impact position by analyzing the pieces of data generated from the acoustic sensor module and output impact position data and impact occurrence time data (Marty paragraph [0163] teaches an acoustic sensor processing module in 
	an object trajectory estimation module configured to estimate the trajectory of the object on the basis of the object position data, the object detection time data, the impact position data, and the impact occurrence time data (Marty paragraphs [0078], [0092], [0096]-[0097], [0100], and [0163] teach an object tracker with ball path logic as an object trajectory estimation module configured to estimate the trajectory path of the ball on the basis of the object position data, object detection time data, impact position data, and impact occurrence time data).

	In regards to claim 5, Marty teaches wherein the acoustic sensor processing module determines an impact sound signal by analyzing the pieces of data generated from the acoustic sensor module and determines the impact position by analyzing the determined impact sound signal (Marty paragraph [0163] teaches where the identification logic and ball path logic of the acoustic sensor processing module analyzes the captured pieces of sound data over time to determine changes in sound, and determines an impact position of the ball by analyzing the determined impact sound signal to track the ball trajectory by sound even when the ball is occluded from view).

	In regards to claim 6, Marty teaches wherein the object trajectory estimation module stores position values of the plurality of infrared sensors of the infrared sensor frame in a world coordinate
system and position values of the plurality of acoustic sensors of the acoustic sensor module in the world coordinate system (Marty paragraphs [0028], [0034], [0042], [0051, and [0100] teach storing the position values from the infrared camera data and acoustic sensors relative to a global (world) coordinate system).

	In regards to claim 7, Marty teaches wherein the object trajectory estimation module converts the object position data and the impact position data into position values in the world coordinate system and then estimates the trajectory of the object (Marty paragraphs [0028] and [0100] teach where the computing device containing the object trajectory estimation module synchronizes (i.e., converts) the object position data and impact position data into a global (world) coordinate system, and then estimates the tracked location (trajectory) of the ball relative to the global coordinate system).

	In regards to amended claim 10, Marty teaches a method for three-dimensional (3D) object trajectory estimation (Marty Fig. 1, abstract, and paragraphs [0013], [0018], [0028], [0045], and [0096] teach a method for capturing the trajectory of an object such (as a ball) in 3D space), comprising: 
	detecting, by infrared sensors installed in a target space area, an object passing through a frame and outputting sensing data (Marty paragraphs [0014]-[0015], [0025], [0030], and [0155] teach where cameras are equipped with infrared sensors and arranged in a frame around the playing surface to detect objects (e.g., basketball or person dribbling) passing through the frame, where the captured infrared sensor image data is output to a computing device);
	outputting, by each acoustic sensor installed in the target space area, a sound signal corresponding to obtained sound (Marty paragraphs [0041]-[0042] and [0163] teach a microphone (acoustic sensor) at each camera to obtain sound within the target playing area and output a sound recording with the video file from the camera);
	determining a position of the object in the frame on the basis of the sensing data and
outputting object position data and object detecting time data (Marty paragraphs [0018], [0028], [0044], [0051], and [0054] teach determining a position of the ball based on analyzing pieces of image (infrared 
	determining an impact position for the object on the basis of the sound signals and outputting impact position data and impact occurrence time data (Marty paragraph [0163] teaches determining an impact position based on the sound the ball makes when striking the floor, and outputting the impact position and impact occurrence time for determining the trajectory position of the ball); and
	 estimating a trajectory of the object on the basis of the object position data, the object detection time data, the impact position data, and the impact occurrence time data (Marty paragraphs [0078], [0092], [0096]-[0097], [0100], and [0163] teach estimating the trajectory path of the ball on the basis of the object position data, object detection time data, impact position data, and impact occurrence time data),	wherein the estimating of the trajectory of the object includes calculating a launch angle of the object and calculating a moving velocity of the object (Marty paragraphs [0075], [0078], [0088], and [0163] teach wherein estimating the trajectory of the object includes determining the angle relative to a defined axis with which the ball beings an upward trajectory (as a launch angle), and also determining the ball speed (moving velocity) by dividing the dribble height or ball-departure-to-ground-impact sound distance of the object by the elapsed time for the ball to complete either an upward or downward trajectory).

	In regards to claim 11, Marty teaches wherein the determining of the impact position includes
determining an impact sound signal by analyzing the sound signal and determining the impact position by analyzing the determined impact sound signal (Marty paragraph [0163] teaches where determining the impact position includes analyzing the determined impact sound signal to track the ball trajectory by sound even when the ball is occluded from view).

	In regards to claim 12, Marty teaches wherein the estimating of the trajectory of the object includes converting the object position data and the impact position data into position values in a world coordinate system (Marty paragraphs [0028] and [0100] teach where estimating the trajectory of the object includes synchronizing (i.e., converting) the object position data and impact position data into a global (world) coordinate system).

Allowable Subject Matter
6.	Claims 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	Amended claim 8 contains allowable subject matter because the closest prior art, Marty (US Pat. Pub. 2018/0099201), fails to anticipate or render obvious wherein the object trajectory estimation module calculates a launch angle of the object according to Equation 6 below:

    PNG
    media_image1.png
    115
    229
    media_image1.png
    Greyscale

	wherein Ps(x, y, z) is object position data, Pl(x, y, z) is the impact position data generated from the acoustic sensor processing module, θel is an angle between a direction of movement of the object and the ground, and θaz is a horizontal angle of the direction of movement with respect to an impact center of the object, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 claim 9 contains allowable subject matter because the closest prior art, Marty (US Pat. Pub. 2018/0099201), fails to anticipate or render obvious wherein the object trajectory estimation module calculates a moving velocity of the object according to Equation 8 below:

    PNG
    media_image2.png
    61
    196
    media_image2.png
    Greyscale
,
	wherein vx denotes a moving velocity of the object with respect to an X-axis and is defined as 
    PNG
    media_image3.png
    72
    115
    media_image3.png
    Greyscale
, vy denotes a moving velocity of the object with respect to a Y-axis and is defined as 
    PNG
    media_image4.png
    65
    124
    media_image4.png
    Greyscale
, vz denotes a moving velocity of the object with respect to a Z-axis and is defined as 
    PNG
    media_image5.png
    68
    132
    media_image5.png
    Greyscale
, Ps(x, y, z) is the object position data generated from the infrared sensor processing module, Pl(x, y, z) is the impact position data generated from the acoustic sensor processing module, ts denotes the object detection time data, and tl denotes the impact occurrence time data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Amended claim 13 contains allowable subject matter because the closest prior art, Marty (US Pat. Pub. 2018/0099201), fails to anticipate or render obvious wherein calculating a launch angle of the object calculates according to Equation 6 below:

    PNG
    media_image1.png
    115
    229
    media_image1.png
    Greyscale

s(x, y, z) is the object position data, Pl(x, y, z) is the impact position data generated from the acoustic sensor processing module, θel is an angle between a direction of movement of the object and the ground, and θaz is a horizontal angle of the direction of movement with respect to an impact center of the object, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Amended claim 14 contains allowable subject matter because the closest prior art, Marty (US Pat. Pub. 2018/0099201), fails to anticipate or render obvious wherein the calculating a moving velocity of the object calculates according to Equation 8 below:

    PNG
    media_image2.png
    61
    196
    media_image2.png
    Greyscale
,
	wherein vx denotes a moving velocity of the object with respect to an X-axis and is defined as 
    PNG
    media_image3.png
    72
    115
    media_image3.png
    Greyscale
, vy denotes a moving velocity of the object with respect to a Y-axis and is defined as 
    PNG
    media_image4.png
    65
    124
    media_image4.png
    Greyscale
, vz denotes a moving velocity of the object with respect to a Z-axis and is defined as 
    PNG
    media_image5.png
    68
    132
    media_image5.png
    Greyscale
, Ps(x, y, z) is the object position data generated from the infrared sensor processing module, Pl(x, y, z) is the impact position data generated from the acoustic sensor processing module, ts denotes the object detection time data, and tl denotes the impact occurrence time data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


Response to Arguments
8. 	Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
9.	Applicant argues that Marty fails to teach or suggest the features of an infrared sensor frame installed in a target area, where the infrared sensor frame is configured to generate pieces of data that correspond to an object position data; an acoustic sensor module installed in the target space area, where the acoustic sensor module is configured to generate pieces of data that correspond to an impact position data (see Applicant’s Arguments/Remarks 3/10/2021, pg. 8 paragraph 4). 
10.	In response, the Examiner respectfully disagrees and refers to Marty paragraph [0014], which teaches that “the cameras can be positioned around and/or above an athletic playing surface (such as a basketball court or other type of playing area 1516) and used to capture images of a person dribbling and/or passing a basketball”.  Marty paragraph [0014] further teaches that “various locations of the cameras 1502 are possible” and provides one example of the “cameras 1502 positioned on opposite sides of the playing area 1516 so that the basketball is visible to at least one of the cameras 1502 regardless of the direction that the person is facing or which side of the person’s body that the basketball is located.  At least one camera 1502 may be mounted on a ceiling or the structure associated with a basketball goal.” Taken together, the positioning of the cameras (around the opposite sides of the playing area and even on the ceiling) form a frame of image/audio capturing cameras to gather pieces of data from the basketball object.  Marty paragraphs [0025] and [0041] define the cameras as being equipped with an infrared sensor and audio sensor.  At least paragraph [0028] teaches where images (pieces of data) corresponding to the moving object position data are captured by the cameras (having infrared sensors), and paragraph [0163] teaches where the audio sensor captures changes in sound (pieces of data) including that associated with “the sound the ball makes when striking the floor” for determining the ball trajectory (position) when the ball is occluded from view.  Therefore both the 
11.	Applicant further argues that Marty fails to teach or suggest the features of detecting, by infrared sensors installed in a target space area, an object passing through a frame and outputting sensing data.  Applicant argues that Marty fails to teach or suggest determining an impact position for the object on the basis of the sound signals and outputting impact position data and impact occurrence time data; and estimating a trajectory of the object on the basis of the object position data, the object detection time data, the impact position data, and the impact occurrence time data, wherein the estimating of the trajectory of the object includes calculating a launch angle of the object and calculating a moving velocity of the object (see Applicant’s Arguments/Remarks 3/10/2021, pg. 9 paragraph 1).
12.	In response, the Examiner respectfully disagrees and draws attention to Marty Fig. 6:

    PNG
    media_image6.png
    353
    513
    media_image6.png
    Greyscale

The cameras 1502 are equipped with infrared sensors for detecting a ball object 1656 passing through the frame and generating captured image (output) data.  See also the explanation given in section 10 above.  Regarding the impact position, Marty paragraph [0163] teaches that the “audio 
13.	 The rest of Applicant’s arguments are based on the arguments provided above for the independent claims.  These arguments have been considered, and are respectfully responded to in the rejections above and the explanations given in sections 10 and 12.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/16/2021